Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed as amended/presented in Amendment in Response to Final Office Action (“Response”) filed 9 July 2021. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 9:
Claim 1 discloses:
A system for picking and purchasing goods (21), comprising:
a)    a goods area (2) having a plurality of different products (21) stored in units (20) of the same goods category;
b)    at least one mobile terminal (30);

d)    at least one device (5.1, 5.2, 5.3) configured for recording the number or quantity of goods (21) in a unit (20) with goods (21) of the same goods category, wherein each device (5.1, 5.2, 5.3) is in the form of a sensor and is assigned to a separate unit (20),
e)    at least one device (50) configured for collecting and transmitting data from the device (5.1,5.2, 5.3) for recording the number or quantity of goods to a controller (60);
wherein the system is configured such that a signal of a withdrawal of goods from one of the devices (5, 1,5,2, 5.3) for recording the number or quantity of goods (21) in a unit (20) with goods (21) of the same goods category causes the at least one mobile terminal (30) to receive data from each of the locating devices and send the data to the controller 60,
wherein the controller (60) uses the data sent from the mobile terminal (30) to determines which mobile terminal (30) is closest to this unit (20) with goods (21) of the same goods category, and transmits to the mobile terminal (30) that is closest to the unit with goods (21) of the same category by means of a communication unit a data signal about the withdrawal of the goods (21) so that information about the withdrawal of the goods is communicated without a user’s hand being optically captured, as the withdrawal of the goods is immediately captured by one of the devices for recording the number or quantity of goods and can then be assigned via the locating device.


Claim 9 discloses:
A method for picking and purchasing goods (21) comprising the following steps:
a)    introducing a mobile terminal (30) into a goods area (2) with a plurality of different products (21) stored in units (20) of the same goods category;
b)    removal of goods (21) by a person (31) carrying the mobile terminal (30);
c)    locating the mobile terminal (30) which is closest to the removed goods (21) by a locating device (40.1,40.2) sending data to the mobile terminal and then the mobile terminal (30) sending the data to a locating unit of a controller (60);
d)    recording the change in position or weight resulting from the removal of the goods (21) by a device (5.1, 5.2, 5.3) in the form of a sensor for recording the number or quantity of goods (21) with one device (5.1, 5.2, 5.3) assigned to each one of the units (20);
e)    transmitting the data of the device (5.1,5.2, 5.3) for recording the number or quantity of goods (21) to the controller (60), and
f)    determining the number or quantity of goods (21) removed by evaluating the data from the device (5.1,5.2, 5.3) to record the quantity of goods (21) and the goods category via the controller (60), and
g)    communicating via a communication unit of the controller (60) the number or quantity of goods (21) removed to the mobile terminal (30) which is closest to the removed goods;
wherein the steps of locating, recording, transmitting, determining and communicating are triggered by a signal from the device for recording the number or quantity of goods upon removal of the goods, and wherein information about the removal of the goods is communicated without a user’s hand being optically captured, as the removal of the goods is immediately captured by one of the devices for recording the number or quantity of goods and can then be assigned via the locating device.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-8 and 10-12 each depend from one of allowable claims 1 and 9, and therefore claims 2-8 and 10-12 are allowable for reasons consistent with those identified with respect to claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627